STARBOARD INVESTMENT TRUST 116 South Franklin Street Rocky Mount, North Carolina 27804 252-972-9922 December 1, 2011 VIA EDGAR U.S. Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: Starboard Investment Trust ("Trust") (File Nos.333-159484 and 811-22298), on behalf of the Caritas All-Cap Growth Fund, a series of the Trust Ladies and Gentlemen, Enclosed herewith for filing on behalf of the Starboard Investment Trust, pursuant to: (i) the Securities Act of 1933 and Rule 485(b) thereunder; (ii) the Investment Company Act of 1940; and (iii) Regulation S-T, please find Post-Effective Amendment No.58 to the Registration Statement of the Trust. The amendment is being filed for the purpose of updating the Funds’ financial information and making certain other minor and conforming changes.In accordance with Rule 485(b)(4) under the Securities Act of 1933, we represent that the amendment does not contain disclosures that would render it ineligible to become effective pursuant to Rule 485(b). If you have any questions concerning the foregoing, please contact the undersigned at 252-984-3816, extension 249. Yours truly, Starboard Investment Trust /s/ A. Vason Hamrick A. Vason Hamrick Secretary and Assistant Treasurer cc: Marc L. Collins, Esq. Thompson Hine, LLP 312 Walnut Street, 14th Floor Cincinnati, OH 45202
